Page 1 of 15
 

[a1040ercegofferletter_image1.gif]
April 30, 2015




Private and Confidential




Mr. Mark Erceg
(sent via email)




Dear Mark,


Per our discussion, I would like to formally offer you the position of Executive
Vice President and Chief Financial Officer of Canadian Pacific Railway Limited
effective on or before June 1, 2015 reporting to Mr. Hunter Harrison, Chief
Executive Officer. The location of the position will be Calgary Alberta, subject
to you being legally eligible to work in Canada. This process may take up to 4
months.


Yours will be a fast paced portfolio where you will become immersed in the
issues we face every day as a Class I Railroad. CP continues to go through a
major culture change and we have become a strong competitor among the Class I
railroads. We have done this through the disciplined application of our core
Foundations: Provide Service, Control Costs, Optimize Assets, Operate Safely and
Develop People. Your work at CP will involve elements of all our foundations and
I am confident that your skills will complement the executive team and your
career with CP will be challenging and rewarding.


In this role your base salary will be $535,000USD. The expected value of your
total compensation package (base salary, short term and long term incentive
plans) will be $2,434,250USD annually.


Please find attached the details and contingencies of this offer. Please also
confirm your acceptance of this position by completing the portion found on page
8 of this letter and returning a copy to me by Friday, May 1, 2015.



--------------------------------------------------------------------------------

Page 2 of 15
 



CP’s transformation to date has been impressive. It can be even better with you
on our team. Mark, I look forward to working with you on the many opportunities
we have ahead of us.


Sincerely,


/s/ Peter Edwards


Peter Edwards
VP Human Resources and Labour Relations



--------------------------------------------------------------------------------

Page 3 of 15
 

CP OFFER DETAILS


Short Term Incentive Plan (STIP)
You will be eligible to participate in the Short Term Incentive Plan (STIP).
Your target award level will be 80% of your base salary (or $428,000USD). This
annual bonus is comprised of two components, individual and corporate: 25% will
be based on your individual performance as measured through the Company's
Performance Management Program and the remaining 75% will be based on the
Company's performance against its corporate targets. Both corporate and
individual components have a maximum of 200% of target (i.e., for a total of
160% of base salary). For 2015, you will be eligible to receive a prorated
amount.


Long Term Incentive Plan (LTIP)
You will be eligible to participate in CP’s annual Long Term Incentive Plan.
Subject to plan design, as it may change over time and ongoing Board discretion,
your target award level will be 275% of your annual salary (or $1,471,250USD),
and will be delivered in performance share units (PSU’s) and time vested
options. Subject to Board approval, annual grants typically occur in January of
each year.


Special Payments
In recognition of incentive payments that will be forfeited upon your
resignation from your previous employer, you will be entitled to the following
special payments/grants:


•
$750,000USD cash, payable within 60 days following commencement of employment
with full repayment if employment ceases prior to December 31, 2016 unless
employment is terminated without cause by the Company, in such case, no
repayment is required.

•
$1,441,000USD expected value of option grant that vests over 4 years

•
$1,441,000USD expected value in performance share units. This grant is subject
to the performance criteria set out for the Company’s 2015 PSU grant whose
performance period ends on December 31, 2017.



The actual number of units awarded will be based on the closing price of a share
on the relevant stock exchange on the date you commence employment (or the next
available date should the CEO be in a blackout position).


Ownership Guidelines
By five (5) years from the effective date of this position, you will be required
to achieve an ownership level equivalent to 3 times your annual salary. To help
you meet your ownership requirements, the Company has a voluntary incentive
deferral program. Annually, you may elect to defer all or a portion of your STIP
payment into DSUs. The company will provide a 25% match, i.e., one DSU will be
awarded for every four DSUs acquired with your STIP deferral. The matched units
will only be provided if you are below your ownership level.





--------------------------------------------------------------------------------

Page 4 of 15
 

Canadian Pacific Pension Plan
You will be enrolled in the Defined Contribution (DC) Option of the Canadian
Pacific Pension Plan. CP’s competitive DC plan features employer and employee
contributions which increase over time based on your combined age and years of
service. For more information, please contact Pension Services by telephone at
toll free 1-888-511-7557 or Local in Calgary at 319-3035, or by e-mail at
pension@cpr.ca.


The following illustrates DC contribution levels.
[a1040ercegofferletter_image2.gif]
In addition, you will be eligible to participate in the Canadian Pacific Railway
Company Supplemental Retirement Plan (the Supplemental Plan), which is fully
paid by the Company. Supplemental benefits include pension benefits in excess of
the Canada Revenue Agency maximums for the DC pension plan. For your level, this
plan provides an additional notional contribution of 6% of your base salary and
bonus annually.


Canadian Pacific Automobile Plan
Subject to the terms of the executive automobile plan, you are entitled to
select an automobile up to a value of $48,600 Cdn (excluding sales tax,
transportation, and license costs). The plan also allows you to exceed this
limit but at your own expense.


The Company will obtain a vehicle and make it available for unrestricted use by
yourself and immediate family members who reside with you (as well as occasional
use by others).
The Company will pay or will reimburse you for maintenance and operating
expenses. The vehicle will be replaced after four (4) years or 100,000 kms,
whichever occurs first.


Please note that depending on the vehicle selected, it may take up to 6 months
from order placement to receive your vehicle, and as a result, to begin taking
advantage of this benefit.


Benefits
You will be eligible to participate in CP’s FlexBenefits administered through
Manulife, our benefits provider. In addition to your core coverage, you will be
given individual choices regarding each of the following: life insurances for
you and your dependents, long-term disability, health care, dental care and
personal travel insurance.


Upon residency in Alberta you will be eligible for Alberta Health Care.





--------------------------------------------------------------------------------

Page 5 of 15
 

You are also eligible to an annual executive medical examination. The
examination includes a number of tests, which will assist in determining your
health status as well as recommending preventative and/or curative measures,
thus optimizing your health. The medical information obtained during the
examination remains strictly confidential.


Financial Counselling/Club Memberships
The company will pay the annual dues for a club membership to a maximum of
$4,000 as well as reimburse for financial counselling to a maximum of $7,200
annually. Any unused portion will be paid out in cash at year end. You will be
responsible for the applicable taxes on this benefit.


Employee Share Purchase Plan (ESPP)
You can own part of CP through the Employee Share Purchase Plan (ESPP). CP
shares may be purchased through payroll deduction and CP will match a portion of
every dollar you invest (subject to certain vesting and contribution
conditions). Participants may contribute between one and ten percent of eligible
earnings to the Plan. The Company will contribute 33 cents for every dollar
contributed to the Plan on the first 6% of your contributions, on an ongoing
basis.


Vacation
You are entitled to five weeks’ vacation per year. For 2015, your vacation
entitlement will be prorated according to your start date.


Relocation
The relocation of you, your family and your household effects will be governed
by the Company’s Relocation Policy #8801, with the exception of equity
protection. Please ensure that the request for Relocation Form (Appendix I) is
returned with your signed acceptance as soon as possible in order to initiate
your move. Once returned to us, Brookfield Global Relocation Services (BGRS)
will then contact you to initiate the process and answer any questions you might
have.


Executive Compensation Clawback
By signing this offer letter you are agreeing to be bound by the Executive
Compensation Clawback Policy. The Corporation may seek reimbursement of
incentive compensation paid to you, specifically, where (i) you have received or
receive incentive compensation that is based on financial results that are
subsequently materially restated or corrected, (ii) through misconduct, you are
responsible for causing the need for such restatement or correction, and (iii)
your incentive compensation would have been lower based on the restated or
corrected results.


The Board may from time to time approve amendments to the Executive Compensation
Clawback Policy. If such amendments are made, you will be advised immediately.
For further information please see Appendix 2.





--------------------------------------------------------------------------------

Page 6 of 15
 

Severance
In the event your employment with Canadian Pacific Railway is terminated by the
Company without cause, it is agreed that the severance payment, including any
payment in lieu of notice to which you will be entitled, will be equal to 24
months’ of your annual base salary and continued coverage under the Company’s
FlexBenefits for 24 months. Equity compensation and pension benefits,
outstanding at the time of such termination, shall be addressed in accordance
with the terms of the applicable plan. No other notice or severance entitlements
shall apply.


Your entitlement to the non-statutory payments and other benefits provided for
above will be conditional on your providing the Company will a Full & Final
Release of any and all employment related forms, in a form that is satisfactory
to the Company, acting reasonably.


In the event of a change in control of the organization, you will also be
offered certain enhanced benefits should you be involuntarily severed as a
result of the change in control. Upon commencement of employment, you will
receive a separate Change in Control Agreement to sign outlining the terms and
benefits of such agreement.


Non-Compete/Non Solicitation
You acknowledge and agree to sign the Non-Compete / Non-Solicit Agreement
contained in Appendix 3.


Your participation in the Plans mentioned above is governed by the appropriate
Plan documents, which detail the precise Plan terms and conditions. These terms
and conditions may be revised at any time at the discretion of the Company. You
will be provided copies of the relevant Plan documents upon commencement of
employ and should you wish a copy of any Plan document throughout your
employment, please contact HR.


Additional Information
Obtaining or Maintaining Qualification
Provided you are qualified to perform the functions for safety-critical
positions pursuant to applicable laws or regulations, which can include
applicable medical, drug or alcohol testing, you may be required to obtain a
certification or to maintain your current certification/qualification as
locomotive engineer or conductor, as you may be called upon to operate trains as
and when required for business operational purposes. This may involve operating
trains away from your normal work location. If called upon to perform such
service, you will become subject to applicable regulatory and qualification
requirements for such safety-sensitive position unless otherwise already subject
to such laws or regulations in your current position.


Change in Work Location
As an employer with international operations, the possibility does exist that
the location of your position may be changed at the Company’s discretion. You
will be provided with written notice of any such change should one arise.
Employees may be eligible for relocation benefits



--------------------------------------------------------------------------------

Page 7 of 15
 

under the Company’s relocation policy in effect at the time of the change in
location, provided that the change in location qualifies for such benefits under
the terms of the policy.


Code of Business Ethics
As a condition of employment, you will be required to read CP’s Code of Business
Ethics and electronically sign an acknowledgement that you have read and agree
to adhere to the Code of Business Ethics. You will be provided with mandatory
on-line training on CP’s Code of Ethics after the commencement of your
employment with the Company. In addition, your photograph will be posted in our
Talent Management database for the purpose of supporting the employee
development and succession planning processes.







--------------------------------------------------------------------------------

Page 8 of 15
 



Mark Erceg
Offer Letter – April 30, 2015


Offer Contingencies:


This offer is contingent on CP Board approval and your ability to work in
Canada. Canadian Pacific agrees to arrange for the preparation and filing of the
applicable documents for you and your family to be sent to Citizenship and
Immigration Canada. You are required to provide any and all information
pertinent to the filing of those applications.


CP Offer Summary


Position Title
EVP and CFO
Location
Within 4 months, Calgary AB, Canada
Reporting to:
Hunter Harrison
Effective Date
On or before June 1, 2015
Salary Level
 
Base Salary
$ 535,000USD
Short Term Incentive Plan (STIP)
$ 428,000 (80% of salary)
             Long Term Incentive Plan (LTIP)
$ 1,471,250 (275% of salary)
Total Direct Compensation (base salary +STIP+LTIP)
$2,434,250
Pension Plan
Applicable plan plus Supplemental Plan
Benefits
Life, disability and health and dental for you and your eligible dependents
Perks
Executive automobile, financial counselling, club membership fees
Vacation Benefit
5 weeks
Employee Share Purchase (ESPP)
•    You can contribute 1% to 10% of base salary
•    CP will contribute 33 cents for every dollar up to the first 6% of your
contribution





Please acknowledge below your acceptance of this offer and return a copy to me
for our records.




Accepted: ___________________________     Dated: ___________________
(Signature)


Not Accepted: ________________________    Dated: ___________________
                 (Signature)



--------------------------------------------------------------------------------

Page 9 of 15
 



Appendix 1




Request for Relocation Form


Complete this form as it will be submitted to BGRS who will be contacting you to
initiate your “Relocation Journey”


Relocating Employee Information
 
Name
Mark Erceg
Employee Number
 
Job Title
EVP and CFO
Office Phone Number
 
Home Phone Number
 
Cell Phone Number
 
E-mail Address
 
Spouse/Partner Information
 
Name
 
Current Property Information
 
Address:


 
File Information for BGRS
 
Origin City
 
Destination City & Province
Calgary AB
Start Date at New Location
 
Home Owner
 
Renter
 
# of Pets
 
# of Children and ages
 
CP Information
 
Cost Centre Company Code
 
Cost Centre to Charge Relocation Costs, if not same as above
 
CEO Approver Name
Hunter Harrison
Hiring Manager Name
Hunter Harrison
Hiring Manager e-mail
Hunter_Harrison@cpr.ca





I have read and agree to the relevant CP Relocation Policy:


_____________________________
Signature


_____________________________
Date



--------------------------------------------------------------------------------

Page 10 of 15
 



Appendix 2




Executive Compensation Clawback Policy




The Board of Directors may determine that incentive compensation paid to a
senior executive or former senior executive should be reimbursed to the Company
in circumstances where:


1.
The incentive compensation paid to the senior executive or former senior
executive was predicated upon the achievement of financial results that were
subsequently materially restated or corrected, in whole or in part; and



2.
The senior executive or former senior executive engaged in gross negligence,
fraud or intentional misconduct that caused or partially caused the need for
such restatement or correction, as admitted by the senior executive, or, in the
absence of such admission, as determined by the Board acting reasonably; and



3.
The incentive compensation paid to the senior executive or former senior
executive would have been lower based on the restated or corrected results.



Intentional misconduct includes (but is not limited to) acts or omissions that
are not in good faith or which are a knowing violation of a law, and can also
include conscious inaction, where no corrective measures were taken to avoid or
rectify a material decision made, which resulted in financial harm to the
Company.


In such an instance, reimbursement of all or a portion of the applicable
incentive compensation paid to the senior executive or former senior executive
under the Company’s incentive plans will be sought, as permitted by applicable
laws and to the extent the Board determines, in its sole discretion, that it is
in the best interest of the Company to so require reimbursement (including to
ensure compliance with applicable laws).


If it is determined recovery should be sought, the Board may pursue all
reasonable legal and other remedies to recover the applicable incentive
compensation, including, without limitation, by: (i) seeking repayment from the
senior executive or former senior executive; (ii) reducing the amount that would
otherwise be payable to the senior executive under a Company plan; (iii)
reducing or withholding future equity grants, bonus awards, or salary increases;
or (iv) taking any combination of these actions. These remedies would be in
addition to, and not in lieu of, any actions imposed by law enforcement
agencies, regulators or other authorities.





--------------------------------------------------------------------------------

Page 11 of 15
 

Appendix 3
Non-Compete / Non-Solicit Agreement
THIS AGREEMENT made as of the ___ day of May 2015.
BETWEEN
CANADIAN PACIFIC RAILWAY COMPANY,
A corporation organized under the laws of Canada,
(the "Corporation")
having a mailing address of
7550 Ogden Dale Road SE
Calgary, Alberta
T2C 4X9
- and –


Mark Erceg
having a mailing address of
18713 Hillstone Drive
Odessa, FL 33556


(the "Executive")


1.Non‑Disclosure of Confidential Information.
(a)The Executive acknowledges that, as a result of his employment by the
Company, he has and will be making use of, acquiring, and/or adding to the
Company’s Confidential Information (as defined below). Except as required in the
performance of the Executive's duties under this Agreement or except in those
instances in which the Executive reasonably determines, in good faith, that use
or disclosure of Confidential Information is in the best interests of the
Company, the Executive will not use or disclose to third parties, directly or
indirectly, any Confidential Information, either during his employment or
anytime following cessation of his employment. Notwithstanding the foregoing,
the Executive will be permitted to disclose any Confidential Information to the
extent required by validly issued legal process or court order.



--------------------------------------------------------------------------------

Page 12 of 15
 

(b)As used herein, "Confidential Information" means all confidential and
proprietary information of the Company, including, without limitation, any
business plan, compilation, list, program, device, formula, pattern, method,
technique or process, that: (i) derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; (ii) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (iii) is owned by the
Company. In addition, "Confidential Information" includes, without limitation,
both information disclosed to the Executive by the Company and information
developed by the Executive in the course of his employment with the Company. The
types and categories of information which the Company considers to be its
Confidential Information include but are not limited to information concerning
the Company's management, financial condition, financial operations, employee
lists, customer lists (including potential customers and prospects), pricing
information, sales activities, marketing activities, sales and marketing
strategies and business plans.
The parties agree that as used herein, "Confidential Information" shall not
include the following: (i) information that at the time of disclosure is in the
public domain; or (ii) information that, after disclosure, becomes part of the
public domain by publication or otherwise through no fault of the Executive.
(c)The Company may also advise the Executive from time to time as to
restrictions upon the use or disclosure of specified information that has been
licensed or otherwise disclosed to the Company by third parties pursuant to
license or confidential disclosure agreements that contain restrictions upon the
use or disclosure of such information. The Executive agrees to abide by the
restrictions upon use and/or disclosure contained in such agreements to the
extent such restrictions do not conflict with this Agreement.
Property of the Company/Assignment of Developments. All documents, encoded
media, and other tangible items provided to the Executive by the Company, or
prepared, generated or created by the Executive or others in the performance of
the Executive's



--------------------------------------------------------------------------------

Page 13 of 15
 

duties under this Agreement are the property of the Company. Upon cessation of
the Executive's employment with the Company, the Executive will promptly deliver
to the Company all such documents, media and other items in his possession,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents, media, items or
information contained therein. The Executive will neither have nor claim any
right, title or interest in any trademark, copyright, patent, trade secret,
service mark or trade name owned or used by the Company.
2.Non‑solicitation of Clients/Covenants Against Competition.
(a)    The Executive acknowledges that by reason of his employment the services
he renders to the Company are of a special or unusual character with a unique
value to the Company, the loss of which the Company believes cannot adequately
be compensated by damages in an action at law. In view of the Confidential
Information known or to be obtained by, or disclosed to the Executive, as set
forth above, and as a material inducement to the Company to enter into this
Agreement, the Executive covenants and agrees that he will not, except as
otherwise expressly authorized by this Agreement, directly or indirectly,
anywhere in North America, own, manage, engage in, operate, control, work for,
consult with, render services for, do business with, maintain any interest in
(proprietary, financial or otherwise) or participate in the ownership,
management, operation or control of, any business, whether in corporate,
proprietorship or partnership form or otherwise, engaged in the business of a
Class 1 Railroad (the "Restricted Business") during the Covenant Period (as
defined below), provided, however, that the restrictions contained in this
Agreement shall not restrict the acquisition by the Executive, directly or
indirectly, of less than 2% of the outstanding capital stock of any publicly
traded company engaged in a Restricted Business.
As used herein, the "Covenant Period" shall mean the period of the Executive's
employment with the Company and, additionally twenty four (24) months following
the termination of the Executive's employment, regardless of the reason for
termination.



--------------------------------------------------------------------------------

Page 14 of 15
 

(b)    The Executive further covenants and agrees that during the Covenant
Period, the Executive shall not, directly or indirectly: (i) cause, solicit,
induce or encourage any employee of the Company (or any person who was so
employed within twelve (12) months prior to the Executive’s action) to leave
such employment or hire, employ or otherwise engage any such individual; or
(ii) cause, induce or encourage any material actual or prospective client,
customer, supplier or licensor of the Company (including any existing or former
customer of the Company and any person or entity that becomes a client or
customer of the Company after termination of the Executive’s employment) or any
other person or entity who has a material business relationship with the
Company, to terminate or modify any such actual or prospective relationship. As
used in this Agreement, a "former customer" is a person or entity which has been
a customer of the Company within the immediately preceding twenty four (24)
month period from the date of solicitation, and a "prospective client or
customer" is a person or entity to which the Company has submitted a proposal in
writing to perform services within the immediately preceding twenty four (24)
month period from the date of solicitation. For purposes of this Section 8(b),
general newspaper and other media advertisements shall not be considered
solicitation of Company employees.





















--------------------------------------------------------------------------------

Page 15 of 15
 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement intending to be bound by the terms set forth herein.
CANADIAN PACIFIC RAILWAY COMPANY
Per
/s/ E.H. Harrison
 
E. Hunter Harrison
 
Chief Executive Officer
 
Date: May 1, 2015_______________


Per
/s/ Peter Edwards
 
Peter Edwards
 
Vice President HR and LR
 
Date: May 1, 2015_______________



/s/ Gabrielle Erceg                     /s/ Mark Erceg
Witness
5/3/15
 
Mark Erceg
 5/1/2015
Date
 
Date:






